'l



                        IN THE COURT OF CRIMINAL APPEALS
                                 STATE OF TEXAS



     IN RE: ADRIAN D. ARMENDARIZ


                                                            ~ECE~VIED ~N
     PECOS COUNTY CAUSE NUMBERS 3096,      3097

                                                          ©OOm OFCRJIVlii\IAl APPEALS
                                                               OCT 26 2015
                                  PETITION FOR
                                WRIT OF MANDAMUS

                                                             )




          Comes Now your Applicant Adrian 'D. Armendariz unrepresented

     and pro-se to    re~pectfully   request this Honorable Court £or a

     Writ of Mandamus referencing the above Pecos County cause numbers

     3096 and 3097.

          In support thereof Armendariz states as follows:

          Armendariz initially filed notification pursuant the Interstate

     Agreement on Detainers Act (IAD) in the Spring of 2014.

          On May 27, 2014 the District Attorney's Office in Fort Stockton,

     Texas acknowledged receipt of the IAD notification. This paperwork

     was also sent to the District Court in a request for final disposition

     motion.

          On December 29, 2014 Armendariz submitted a motion to the

     District Court requesting dismissal of the charges for failure

     to prosecute. A copy was sent to the Pecos County District Att6rney.

          After no answer from either entity Armendariz thought he

     may have done something wrong. He repeated the entire !AD notification

     process with a motion to the court and service to the prosecutor.

          After 200 days Armendariz again motioned the District Court,

     in June of 20l5,   to dismiss the char~es for failure ~o prosecute
                               (2)




pursuant the IAD.

     It has now been about 4 months and Armendariz has not received
     '
any correspondence from either the Court or the DA.

    ~herefore, Armendariz respectfully reques~s this Court;.

in its supervisory powers, grant this Writ of Mandamus and order

the Court below to grant dismissal pursuant the IAD.

Dated: October 13, 2015              Under Pentalty o
                                     this document

CC) File
    1) Clerck, Pecos County
    400 S Nelson
    Fort Stockton, TX 79735
                                         rian D. Armendariz
   2) District Attorney,               Federal Correctional Complex
   400 s Nelson                        P.O. BOX 1000
   Fort Stockton, TX 79735            'Petersburg, VA 23804
                                       unrepresented/ pro-se
STATE OF TEXAS, PEces COUNTY,

vs.
ADRIAN D. ARMENDARillZ,
DEFENDANT.
                                                     RE: CASE NO. 3096
                                                                  3097




                            MOTION TO DISMISS FOR
                            FAILURE TO PROSECUTE




      Comes Now Adrian D. Armendariz unrepresented/pro-se and the

defendant in the   a~ove   captioned cause of action to motion this

Honorable Court to enter an order dismissing these causes for the

reason of failure to prosecute.

      In support thereof Armendariz states as follows:
                                                               \
      Movant moves the Court for an order dismissing this action with
                                   ,1
prejudice for failure to prosecute under the provisions of the

Interstate Agreement on Detainers Act (IAD).

      On May 27, 2014 the District Attorney's office receive9 Movant's

IAD paperwork.
                                                                         r
             Article V (c) of the IAD provides:
             If the appropriate authori~y shall refuse
             or fail to accept temporary custody of
             said person, or in the event that an action
             on the indictment, '-information, or complaint,
             on the basis of which the detainer has been
             lodged is not brought to trial within the
             period provided for in Article III or Article V
             hereof (180 days), the appropriate court
             of the jurisdiction where the indictment,
             information or complaint has,been pending,
             shall enter an order dismissing the same
             with prejudice and any detainer based thereon
            'shall cease to be of any force or effect.
                                   (2)



     The IAD's language requiring such a dismissal is absolute and

does not admit for: an exception for technical, harmless or "de minimis"

violations.

     In Alabama v. Bozeman, 533 U.S. 146, 150 L. Ed. 2d 188,   ~he    leading

case regarding the interpretation of the language of the IAD,      the

U.S. Supreme Court held that:   "The agreements language militates.

against an implicit exception, for it is an absolute as the word

"shall" is the language of command".

     The 180 days allowed by the IAD expired more than 30 days ago

on November 27, 2014.

     Wherefore, for the reasons stated herein and in the interest

of justice, Armendariz respectfully petitions this Honorable Court

to enter an order dismissing all causes of action associated with

the above captioned cause. Armendariz would also respectfully request

the Court instruct the Court's Clerk to provide him, via U.S. Mail,
                                             I



a copy of said order at the address below.
              I
Dated: December 29, 2014                 under penalty
                                         this document
cc) File
    District Attorney


                                         s/~~~~~~~~~==~~
                                          Adiian D. Armendariz
                                          Reg. No.!l8611-380
                                          Federal ~orrectional Complex
                                          P.O. Box'l000
                                                  I
                                          Petersburg, VA. 23804
                                                  I
                                          unrepresented[pro-se




                                                   I

                                                   I
 • Complete items 1, 2, and 3. Also complete
    ite.m 4 if Restricted Delivery is desired.                                                                                                            0 Agent
 II Pnnt your name and address on the reverse                                                                                                             0 Addressee
    so that-we can return the card to you.                                                                                                     C. Date of Delivery
 • Attach',:this card to the back of the mail piece,                                                                                                                '
    or on . front if space permits.
                                                                                                                                                          0 Yes
 1. Article;iiddressed to:                                                                                                                                0 No
h  b-l~Qtrrct:L-..~
 D ~d ~~tSlJr~
    l_\C)D cJ. _,/\ ..J_,a).--~
  ~ ~~,-;f'{ lqlS~ LT;=3.~S=erv:=lce:=:;l';::yp::=e:=±:=======
                                                                    0 Certified Mall                          !:p   Express Mail
                                                                    0 Registered                              !:p   Return Receipt for Merchandise
                                                                    0                                         mc.o.o.

2. Article Number-
   (fransfer from service lab eO
PS Form    3811 , February 2004              Domestic   Retur~-Receipt;;A< fv\'"i"' d.o:i;~;."L.c·~'l ~ 113bt) 1~2 595•02-M- 1540
                                                   .          . ...........................................   )   ........   -    ........................... .




• Compl.ete items 1, 2, and 3. Also complete
  Item 4 If Restricted Delivery is desired.
• Print your name and address on the reverse
· so that_we can return the card to you.
• Attach this card to the back of the mailpiece,
  or on the front if space permits.
                                                                                                                                                       0 Yes
                                                                                                                                                       ONo




                                                             3. Service Type
                                                                0 Certified Mail
                                                                0 Registered.
                                                                0 Insured Mail
                                                            4.                                                                                          0 Yes




 l -(fUJ)~.~~L           A.
 J8 {\ ~~Y'Cc!J       ()>"--                    dl. do                     llr . :3""r                                           1 ~~- 1=0bft' .I (l-OJ.I.Q uj h'j ickO

       ~ 0~ j::;N \ 'i)D da.-<2f , (\'u J,LHJ )} of"'"' c,
       Gct"-j c1, -7clt po-p!ln).un·Jz c¥» ~oJ"-e Cevu o(, JJ'--t

         rYvudM                    '"~~w"'--J.{                                                               !          ~ ~- e ~
                                                                                                              I                                          5 -3D~         11
                                                                                                              I
                                                                                                              I

                                                                                                              I